Name: Commission Regulation (EEC) No 1000/93 of 28 April 1993 fixing the import levies on frozen sheepmeat and goatmeat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 104/26 Official Journal of the European Communities 29 . 4. 93 COMMISSION REGULATION (EEC) No 1000/93 of 28 April 1993 fixing the import levies on frozen sheepmeat and goatmeat THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 363/93 (2), and in parti ­ cular the Article 10 thereof, Whereas the import levies on frozen sheepmeat and goat ­ meat were fixed by Commission Regulation (EEC) No 3858/92 (3), as last amended by Regulation (EEC) No 755/93 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3858/92 to the quota ­ tions and other information known to the Commission that the levies should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 The import levies on frozen sheepmeat and goatmeat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 3 May 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1993 . For the Commission Ren* STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 42, 19 . 2. 1993, p. 1 . , 0 OJ No L 390, 31 . 12. 1992, p. 76 . (4) OJ No L 77, 31 . 3. 1993, p. 37. 29. 4. 93 Official Journal of the European Communities No L 104/27 ANNEX to the Commission Regulation of 28 April 1993 fixing the import levies on frozen sheep ­ meat and goatmeat (') (2) (ECU/100 kg) Week No 18 Week No 19 Week No 20 . Week No 21 Week No 22 CN code from 3 to from 10 to from 17 to from 24 to from 31 May 9 May 1993 16 May 1993 23 May 1993 30 May 1993 to 6 June 1993 0204 30 00 154,475 . 152,293 149383 145,745 142,108 0204 41 00 154,475 152,293 149,383 145,745 142,108 020442 10 108,133 106,605 104,568 102,022 99,476 0204 42 30 169,923 167,522 164,321 160,320 156,319 020442 50 200,818 197,981 194,198 189,469 184,740 0204 42 90 200,818 197,981 194,198 189,469 184,740 0204 43 10 281,145 277,173 271,877 265,256 258,637 0204 43 90 281,145 277,173 271,877 265,256 258,637 0204 50 51 154,475 152,293 149,383 145,745 142,108 0204 50 53 108,133 106,605 104,568 102,022 99,476 0204 50 55 169,923 167,522 164,321 160,320 156,319 0204 50 59 200,818 197,981 194,198 189,469 184,740 0204 50 71 200,818 197,981 194,198 189,469 184,740 0204 50 79 281,145 277,173 271,877 265,256 258,637 (') The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 3842/92 and Commission Regulations (EEC) No 19/82 and (EEC) No 3943/92. (2) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.